Learned, P. J.:
The rale is stated, in Southern Central R. R. Co. v. Town of Moravia (61 Barb., 180), that, where there is no agreement in the contract to pay interest, interest is allowed by way of damages only; and that, in such a case, when the principal has been paid in full, no action can be maintained to recover interest. This is established by several cases there cited. (And see Riley v. Maxwell, 4 Blatchf., 237.) It is plain that the treasurer had no authority to create any different obligation from that which the law imposed. His promise (if he had promised) to pay the interest would not be binding on the city. The conversation between the plaintiff and the treasurer can amount, then, at the most, only to a statement of the treasurer’s opinion, on a legal point, that the surrender of the order would not release the claim for interest, and to a notice by the plaintiff, that he would not surrender the order, if that act did release the claim. There was no misstatement of fact by the treasurer. If the plaintiff mistook the law, the city should not be liable. We do not see anything in this case to take it out of the rule above mentioned. The settled rule is wise, and exceptions to it should be rarely allowed.
The judgment should be reversed, and a new trial ordered, costs to abide event.